Title: To Thomas Jefferson from Claudius de Bert, 5 June 1788
From: Bert, Claudius de
To: Jefferson, Thomas


          
            
              Sir
            
            Havre de grace june the 5th 1788
          
          I should have had the honour of answering your favour of the 2d. instant by yesterdays post had it not been delivred to me to  late, having been absent from town great part of the day; I imediatly Communicated its Contents to Capt. gilkerson who Commands the vessel, and endeavoured to persuade him to wait for Mr. Montgomery and the ladies or their answer at least untill the Eight instant but had no success. He is still intending to sail to morrow the sixth, if the wind is fair, for fear of loosing the oportunity of a quick return, which has been particularly recomended to him by the owners of the vessel. Should the wind prove to be unfair on the sixth and afterwards, so as to prevent him from Sailing before the gentleman and ladies arrive at the havre, he would then be very willing to take them on board, he would even take it upon himself to wait for them a couple a days, Should he, before his Sailling receive intelligence of the certainity of their agreing the Ship, which by the Construction I put upon the letter, I most insured to him, but it would not satisfy him.
          The ship is from 240 to 50 tons burthen and seems to be as Conveniently Calculated for half a dozen passengers, as Can be wished for, Considering her size. There will be several vacant Cabins too there being for the present only two passengers who have bespoke their passage. The price the Capt. asks is 500.₶ for each of the ladies and gentlemen, and 150.₶ for each of the servants.
          I Shall be very glad Sir, if my information may arrive early enough, to be of any Service to your friend, and Shall always be very happy in executing whatever Commands you will be pleased to honour me with.
          I do not loose all hopes yet to see the vessel stoped here for a few days longer, if the redoubling my instances with the Captain may prevail any thing, or if the least pretence of the winds being unsetled may furnish him with a justification towards the owners of the ship, he will certainly lay hold of it, to wait a few days, he being interested and inclined to do it. I Shall remain at my lodgings or leave such orders there as to be found at all times, during the preceeding days, in Case Mr. Montgomery would venture to dispatch an express; Should he get here before the vessel Sails, I Should then easily prevail on the Captain, to wait two or perhaps three days more according to his promisses. I have the honour to be with great respect Sir your most humble & most obedient Servant
          
            
              Bert, Claudius de
            
          
        